DETAILED ACTION
Status of Claims
1.	This is a Final office action in response to communication received on 08/24/2022. Claims 1-20 are pending and examined herein.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-19 are a system; claims 19 is an apparatus; and claim 20 is a method. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
(I) An abstract idea as recited per claims 1-20 based on the abstract recitation [i.e. recitation with the exception of additional elements as noted and analyzed under step 2A prong two and step 2B inquiries below, i.e. under step 2A prong one, the Examiner considered claim recitation other than the additional elements (which once again are expressly noted below) to be the abstract recitation] (II) is that of providing targeted promotional content comprising an experienceable period based on user's proximity to a merchant location, wherein the experienceable period is updatable based on user fulfilling one or more conditions which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) - similarly here commercial interactions take place between content creator, merchant, and a targeted user/consumer, wherein targeted user/consumer can further share the content with other users/peers/social-contacts e.g. family and/or friends. Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in claims 1-20 at least are system comprising circuitry (per claim 1); (per claim 19); processor (per claim 20) as noted above via underlining and would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing and/or network based communication components (for instance to acquire and/or communicate/transmit information to/from the circuitry and/or processor). The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs, 1-3, 21, and their associated disclosure and as-filed spec. paras. [0013]-[0031] and [0045]-[0050]. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. paras. [0001]-[0004], and [0103]. The processor executing the "apply it" instruction is further connected to one or more device(s) sending/receiving or transmitting data over a network, note sending/receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Captured data, e.g. location, is considered insignificant extra solution activity (see MPEP 2106.05(g)). Further, the processor  analyzes the captured data to transmit content comprising ads from merchants in proximity. Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide personalized marketing content comprising ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing targeted promotional content comprising an experienceable period based on user's proximity to a merchant location, wherein the experienceable period is updatable based on user fulfilling one or more conditions (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of providing targeted promotional content comprising an experienceable period based on user's proximity to a merchant location, wherein the experienceable period is updatable based on user fulfilling one or more conditions - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting (or acquire) data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's data is received and based on analysis content is  transmitted to first user over a network which can be further transmitted to other users];  and

	(ii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here the abstract idea is carried out in a network based communication environment to facilitate transmission of data and targeted ads].
	
	Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1-2, 7-8, 11-15, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kalb et al. (Pub. No.: US 2016/0283983) referred to hereinafter as Kalb, in view of Rozga et al. (Pub. No.: US 2017/0053299) referred to hereinafter as Rozga.
Claims are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kalb et al. (Pub. No.: US 2016/0283983) referred to hereinafter as Kalb.

	As per claims 1, 19, and 20, Kalb discloses
- as per claim 1, an advertisement delivery system comprising (see [0004]-[0005]): 
- as per claim 19, an information processing apparatus comprising (see [0004]-[0005]):
- as per claim 20, an information processing method comprising (see [0004]-[0005]):
- as per claim limitations of claims 1, 19, and 20, (a) circuitry configured to acquire location information regarding a first user (see [0068]); 
(b) enable, based on second location information regarding an advertisement providing shop that has been registered and the first location information regarding the first user, delivery of specific content with advertisement information from the advertisement providing shop (see Figs. 16, 19, and their associated disclosure; [0022]; [0072]-[0074]; [0091]-[0092]; [0094]; [0097]; [0104]); and
(c) set a first experienceable period for the first user that indicates a period in which the first user is allowed to experiences the specific content (see Figs. 16, 19, and their associated disclosure; [0094]; [0101]-[0104]; [0120]-[0121]); and
(d) updates the first experienceable period for the first user based on a first condition  [...] during the first experienceable period (see Figs. 16, 19, and their associated disclosure; [0094]; [0101]-[0104]; [0120]-[0121]).  
	Kalb suggests modifications as they pertain to experienceable period, see [0105]; [0109]; [0120], also contemplates, polls/voting/survey, see [0043] and [0049], and rewarding users, see [0085] and [0090], however Kalb expressly does not teach [...] that the first user answers a survey related to the advertisement providing shop  [...]. Rozga teaches [...] that the first user answers a survey related to the advertisement providing shop  [...] (see [0070]; [0074]; [0079]; [0195]-[0197]; [0213] - thus targeted surveys in terms of user's time and location can be provided to user in exchange for incentive(s), for instance to receive feedback about their shopping experience).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb's foregoing suggestions in view of foregoing teachings of Rozga with motivation to modify or extend or update the content experienceable time based not necessarily on purchase of content experienceable time but as an incentive upon the user answering a survey about their shopping experience, see at least Rozga [0074]; [0197]; and [0213].
	As per claim 2, Kalb in view of Rozga teaches the claim limitations of claim 1. Kalb discloses wherein the circuitry is further configured to enable the delivery of the specific content based on satisfaction of a second condition related to the second location information regarding the advertisement providing shop and the first location information regarding the first user (see Figs. 5, 16, 19, and their associated disclosure; [0104]; [0121]).  
	As per claim 7, Kalb in view of Rozga teaches the claim limitations of claim 1. Kalb discloses wherein the circuitry is further configured to enable, based on the first location information regarding the first user and third location information regarding a second user, sharing of the specific content including the advertisement information with the second user (see Fig. 5, 7, 16, and their associated disclosure; [0100]; [0104]; [0106]; [0111]; [0113]).  
	As per claim 8, Kalb  in view of Rozga teaches the claim limitations of claim 7. Kalb discloses wherein the circuitry is further configured to set, based on the first location information regarding the first user and the third location information regarding the second user, a second experienceable period for the second user (see [0102]-[0104]; [0106]; [0110]-[0111]).  
	As per claim 11, Kalb  in view of Rozga teaches the claim limitations of claim 1. Kalb discloses wherein the circuitry is further configured to narrow down content that is linkable to the advertisement information based on a shop type selected by a creator of the specific content and a shop type of the advertisement providing shop (see [0074]; [0076]; [0094]; [0104]).  
	As per claim 12, Kalb  in view of Rozga teaches the claim limitations of claim 1. Kalb discloses wherein the circuitry is further configured to: associate input data from the first user who has experienced the specific content with the specific content and allow a third user who satisfies a specific relationship with the first user to view the input data (see [0046]; [0100]; [0104]; [0106]).  
	As per claim 13, Kalb  in view of Rozga teaches the claim limitations of claim 12. Kalb discloses wherein the specific relationship includes a specific positional relationship or a relationship registered in advance as having a relationship (see [0046]; [0100]).  
	As per claim 14, Kalb  in view of Rozga teaches the claim limitations of claim 1. Kalb discloses wherein the circuitry is further configured to: associate input data from the first user who has experienced the specific content with the specific content; and allow a creator of the specific content to view the input data (see [0046]; [0049]; [0100]).  
	As per claim 15, Kalb  in view of Rozga teaches the claim limitations of claim 1. Kalb discloses wherein the circuitry is further configured to execute analysis based on how the specific content has been shared between users (see [0105]-[0106]).  
Claim Rejections - 35 USC § 103
4.	Claims 3-4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kalb,  in view of Rozga, in view of Yokoyama et al. (Pub. No.: US 2021/0073859) referred to hereinafter as Yokoyama.
	As per claim 3, Kalb  in view of Rozga teaches the claim limitations of claim 1. Kalb suggests, see [0104], [0109], and Rozga suggests, see [0070]; [0074]; [0079]; [0195]-[0197]; [0213],  however Kalb in view of Rozga expressly does not teach wherein the circuitry is further configured to update the experienceable period for the first user based on satisfaction of a third condition, during the experienceable period, related to the second location information regarding the advertisement providing shop and the first location information regarding the first user. Yokoyama teaches wherein the circuitry is further configured to update the experienceable period for the first user based on satisfaction of a third condition, during the experienceable period, related to the second location information regarding the advertisement providing shop and the first location information regarding the first user (see Fig. 19A, 19B, and their associated disclosure; [0136]-[0139]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb in view of Rozga's foregoing suggestions in view of Yokoyama's foregoing teachings with motivation to incentivize longer stay within geographic region by extending validity of the coupon to increase the likelihood of a conversion or a sale, see at least Yokoyama [0139] and [0155].
	As per claim 4, Kalb in view of Rozga and Yokoyama teaches the claim limitations of claim 3. Kalb suggests, see [0104], [0109], and Rozga suggests, see [0070]; [0074]; [0079]; [0195]-[0197]; [0213],  however Kalb in view of Rozga expressly does not teach wherein the third condition includes a condition that a distance between the advertisement providing shop and the first user is equal to or shorter than a specific distance. Yokoyama teaches wherein the third condition includes a condition that a distance between the advertisement providing shop and the first user is equal to or shorter than a specific distance (see [0135]-[0139]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb in view of Rozga's foregoing suggestions in view of Yokoyama's foregoing teachings with motivation to ascertain whether user is within a geographic region or distance of a business, if not, then generating an alert/warning for the user to be within the local communication area such that validity of a coupon can be increased which will increase the likelihood of a conversion or a sale, see at least Yokoyama [0137] and [0155].
5.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kalb, in view of Rozga, Yokoyama, in view of Watkeys (Pub. No.: US 2015/0161671).
	As per claim 5, Kalb in view of Rozga and Yokoyama teaches the claim limitations of claim 4. Kalb suggests, see [0104], [0109], Rozga suggests, see [0070]; [0074]; [0079]; [0195]-[0197]; [0213], and Yokoyama suggests, see [0135]-[0139], however Kalb in view of Rozga and Yokoyama expressly does not teach wherein the circuitry is further configured to change the specific distance on a charging amount for the advertisement providing shop. Watkeys teaches wherein the circuitry is further configured to change the specific distance on a charging amount for the advertisement providing shop (see [0057] "when a user uses apps of multiple advertisers, targeting engine 212 may determine a proximity of the user to each advertiser's nearest store location, and select an advertisement for the advertiser having the closest store location. Advertiser's may also pay differing amounts for certain users within a certain radius of their stores and the targeting engine 212 may server advertisements based on a highest payment amount rather than, or in addition to, geographic proximity.").
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb in view of Rozga and Yokoyam's foregoing suggestions in view of Watkey's foregoing teachings with motivation to charge based on geographic distance of the user from advertiser or merchant or business location allowing business to pay more to capture users present in greater distance from their establishment, see at least Watkeys [0057].
6.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kalb, Rozga, in view of Watkeys (Pub. No.: US 2015/0161671).
	As per claim 6, Kalb in view of Rozga's teaches the claim limitations of claim 1. Kalb suggests, see [0104], [0109], and Rozga suggests, see [0070]; [0074]; [0079]; [0195]-[0197]; [0213],  however Kalb in view of Rozga expressly does not teach wherein the circuitry is further configured to update the first experienceable period for the first user when the first user makes a charging setting. Watkeys teaches wherein the circuitry is further configured to update the first experienceable period for the first user when the first user makes a charging setting (see [0056] note "Targeting engine 212 may determine when the subscription expires, and select an advertisement attempting to reengage the user with the subscribed product so that the user desires to renew the subscription prior to expiration").  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb in view of Rozga's foregoing suggestions in view of Watkey's foregoing teachings with motivation to engage user and allow the user to renew product or service that is near expiration by paying for renewal, see at least Watkeys [0056].
7.	Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kalb, Rozga, in view of Greene et al. (Pub. No.: US 2009/0222346) referred to hereinafter as Greene.
	As per claim 9, Kalb in view of Rozga teaches the claim limitations of claim 1. Kalb suggests, see [0104], [0109], and Rozga suggests, see [0070]; [0074]; [0079]; [0195]-[0197]; [0213], however wherein the circuitry is further configured to set a charging amount for the advertisement providing shop [...]  (see [0082]; [0104]), however Kalb in view of Rozga expressly does not teach […] based on a shop visit possibility index indicating a possibility that at least one user of a plurality of users who experiences the specific content visits the advertisement providing shop. Greene teaches […] based on a shop visit possibility index indicating a possibility that at least one user of a plurality of users who experiences the specific content visits the advertisement providing shop (see [0025] note "The present novel advertising system includes a charging mechanism that charges an advertiser based on correct predictions. In one embodiment, the advertiser pays only when the customer's subsequent activity confirms the prediction. For example, if the customer is predicted to visit a shopping center, an advertisement is presented, and the customer does in fact visit the shopping center, then the advertiser will pay a corresponding charge according to the confirmed prediction."; [0035]; [0046]-[0050]).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb in view of Rozga's foregoing suggestions in view of Greene's foregoing teachings with motivation to provide a charging scheme based on correct predicted visit and if the prediction does not occur portion of the charged amount is foregone, see at least Greene [0025] and [0035].
	As per claim 10, Kalb in view of Rozga and Greene teaches the claim limitations of claim 9. Kalb suggests, see [0104], [0109], and Rozga suggests, see [0070]; [0074]; [0079]; [0195]-[0197]; [0213], Kalb in view of Rozga expressly does not teach wherein the shop visit possibility index is calculated based on at least one of a number of users who experiences the specific content, a number of users who have received the specific content delivered based on a positional relationship with the advertisement providing shop, a number of users who have received the specific content shared based on a positional relationship with a specific user, and information regarding a location where the specific content has been shared between users. Greene teaches wherein the shop visit possibility index is calculated based on at least one of a number of users who experiences the specific content, a number of users who have received the specific content delivered based on a positional relationship with the advertisement providing shop, a number of users who have received the specific content shared based on a positional relationship with a specific user, and information regarding a location where the specific content has been shared between users (see [0025]; [0039]; [0047]-[0048]; [0050]). 
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb in view of Rozga's foregoing suggestions in view of Greene's foregoing teachings with motivation to provide a charging scheme comprising several components such that provider bears the risk of losing revenue if prediction is not accurate, see at least Greene [0025], [0035], and [0047]-[0048].
8.	Claims 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kalb, Rozga, in view of Velusamy et al. (Pub. No.: US 2012/0166261) referred to hereinafter as Velusamy.
	As per claim 16, Kalb in view of Rozga teaches the claim limitations of claim 15. Kalb suggests, see [0105]-[0106], Rozga suggests, see [0070]; [0074]; [0079]; [0195]-[0197]; [0213], however Kalb in view of Rozga expressly does not teach wherein the circuitry is further configured to execute analysis by identification based on the users who have shared the specific content, of a user who has shared the specific content with a specific user more frequently than a first threshold. Velusamy teaches wherein the circuitry is further configured to execute analysis by identification based on the users who have shared the specific content, of a user who has shared the specific content with a specific user more frequently than a first threshold (see [0016]; [0055]-[0057]; [0065]; [0083]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb in view of Rozga's foregoing suggestions in view of Velusamy's foregoing teachings with motivation to incorporate various threshold as set or configured by user, peers, and/or retailer, to share, receive, analyze, and/or refine deals based on sharing activity of users, see at least Velusamy [0055]-[0057], [0065], and [0083].
	As per claim 17, Kalb in view of Rozga teaches the claim limitations of claim 15. Kalb suggests, see [0105]-[0106], Rozga suggests, see [0070]; [0074]; [0079]; [0195]-[0197]; [0213], however Kalb in view of Rozga expressly does not teach wherein the circuitry is further configured to execute analysis by determination, based on when the specific content has been shared between the users, whether a share frequency in a specific popular period is higher than a second threshold. Velusamy teaches wherein the circuitry is further configured to execute analysis by determination, based on when the specific content has been shared between the users, whether a share frequency in a specific popular period is higher than a second threshold (see [0016]; [0052]; [0055]-[0057]; [0065]; [0080]; [0083]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb in view of Rozga's foregoing suggestions in view of Velusamy's foregoing teachings with motivation to incorporate various threshold as set or configured by user, peers, and/or retailer, to share, receive, analyze, and/or refine deals based on sharing activity of users, see at least Velusamy [0055]-[0057], [0065], and [0083].
	As per claim 18, Kalb in view of Rozga teaches the claim limitations of claim 15. Kalb suggests, see [0105]-[0106], Rozga suggests, see [0070]; [0074]; [0079]; [0195]-[0197]; [0213], however Kalb in view of Rozga expressly does not teach wherein the circuitry is further configured to execute the analysis by identification, based on information regarding a location where the specific content has been shared between the users, an area where a frequency of sharing the specific content with another user is higher than a third threshold. Velusamy teaches wherein the circuitry is further configured to execute the analysis by identification, based on information regarding a location where the specific content has been shared between the users, an area where a frequency of sharing the specific content with another user is higher than a third threshold (see [0052]; [0016]; [0052]; [0055]-[0057];  [0065]; [0080]; [0083]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Kalb in view of Rozga's foregoing suggestions in view of Velusamy's foregoing teachings with motivation to incorporate various threshold as set or configured by user, peers, and/or retailer, to share, receive, analyze, and/or refine deals based on sharing activity of users, see at least Velusamy [0055]-[0057], [0065], and [0083].
Response to Applicant's Remarks
9.	The Applicant is thanked for noting the typographical oversight on page 5 of the previous office action which has been updated in view of the filed claim amendments.
	The claims are no longer being interpreted under 112(f) in view of the filed claim amendments.
	Regarding "REJECTIONS UNDER 35 U.S.C. § 101" upon consideration of the Applicant's arguments fully, the arguments are unpersuasive. Under prong one claims 1-20, based on the abstract recitation, invoke are abstract and invoke certain methods of organizing human activity. Accordingly, although the Examiner does not necessarily with the Applicant's arguments, against claims 10 and 15-18, the Applicant's arguments against claims 10 and 15-18 on pages 14-18 of 21 of the response filed 8/24/2022 (hereinafter the response) are no longer applicable because as noted in the updated rejection in view of filed claim amendments as a whole the claims invoke certain methods of organizing human activity.
	The Applicant is reminded that under prong one abstract recitation is considered based on which it is determined whether the claims recite a judicial exception. However the Applicant argues in view of one or more additional elements for instance note "a system comprising "circuitry configured to" and the Applicant describes the invention as directed to an advertisement delivery system for increasing a number of users who purchase products or services sold by advertisement providers - which is squarely "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) - similarly here commercial interactions take place between content creator, merchant, and a targeted user/consumer, wherein targeted user/consumer can further share the content with other users/peers/social-contacts e.g. family and/or friends. Further, see MPEP 2106.04(a)(2) II. A-C. Thus, contrary to the Applicant's assertion that "not directed to any of the examples described in the sub-grouping of "method for organizing human activity". Thus, amended independent claim 1 does not recite concepts relating to collecting and analyzing information. The claimed invention is directed towards a technology for increasing a number of users who purchase products or services sold by advertisement providers" - however increasing a number of users who purchase products or services sold by advertisement providers is squarely commercial interactions such as advertising, marketing or sales activities or behaviors; business relations. Lastly, under prong one, it appears that the Applicant is arguing that the claims do not preempt features of the present independent claim 1 provide "a particular concrete solution to a problem," rather "than attempting to patent an abstract idea of a solution to the problem in general." Thus, the features of the present claim 1 would in no way "inhibit innovation by prohibiting other inventors from developing their own solutions to the problem." At least for the above-mentioned reasons, the Applicant respectfully submits that claim 1 meets the standard for patent eligibility under 35 USC§ 101. Electric Power Group, LLC v. Alstom Grid Inc., No. 2015-1778 (Fed. Cir. August 1, 2016). However, question of preemption is inherent in 2019 PEG based analysis. Therefore, the Examiner respectfully finds the Applicant's arguments against prong one unpersuasive.
	Next, the Applicant argues against prong two in view of amendments, namely "claim 1 recites "update the first experienceable period for the first user based on a first condition that the first user answers a survey related to the advertisement providing shop during the first experienceable period" which the Applicant notes being described in as-filed spec. paras. [0074]; [0086]; [0111] and results in "increasing number of users who purchase products or services sold by advertisement providers and increasing a shop-visit possibility index-based charging that will benefit the shop owner" which somehow technology is improved - however this is abstract recitation or a marketing concept that further defines that if a user meets a condition such as participating in a marketing interaction/activity of answering a survey as a result an incentive in the form of updating the first experienceable period is provided. Further, as explained in the updated prong two analysis in view of the filed claim amendments, merely executing the abstract idea using "circuitry" or "processor" is merely executing "apply it" instructions. Thus, contrary to the Applicant's assertions, the Examiner respectfully maintains that the claim amendments do not result in integration of the abstract idea into a practical application.
	Lastly, the Applicant is reminded once against under prong two evaluation is that of additional elements and the Applicant without providing any delineation between abstract recitation and additional elements reproduces the claim in its entirety and generally alleges that somehow the noted claim recitation supplies significantly more. However, merely executing the abstract idea with "circuitry" or "processor" is merely executing "apply it" instructions. Thus, contrary to the Applicant's assertions, the Examiner respectfully maintains that the claim amendments do not amount to significantly more.
	Regarding "REJECTIONS UNDER 35 U.S.C. § 102(a)(2)" the Applicant's arguments are moot in view of new grounds of rejection as necessitated by claim amendments, note the addition of Rozga. Accordingly, contrary to the Applicant's assertions now combination of references i.e. Kalb in view of Rozga as relied upon clearly teach to a PHOSITA "update the first experienceable period for the first user based on a first condition that the first user answers a survey related to the advertisement providing shop during the first experienceable period." 
Lastly, the Examiner notes the references discovered upon conducting an updated search as noted in the Conclusion section below could have also been applied in place of relied upon reference Rozga. Therefore the Examiner respectfully finds the Applicant's arguments against the prior art unpersuasive.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
- Pub. No.: US2009/0264070 [0011] note "amount of free chat or talk time may also be determined by the amount and type of response and interaction provided by the user of the device. For example, users may have their chat time (or minutes) increased a first amount for agreeing to receive proximity contents (such as an advertisement) and increased a second amount if they take additional action such as viewing the contents and providing responsive input (e.g., answer a questionnaire or poll, purchase a product based on the contents, which may include a discount/coupon valid for an upcoming period of time, forward the advertisement to the people on their contact list, and so on"; [0014] "the amount of free talk credit time may also be determined based on the user's willingness to take further actions or their responsiveness to the media contents, marketing data, or market survey. For example, a user who answers a poll or provides feedback on various contents may receive more free talk credit time compared to a user who only provides requested demographic"; [0015] note "Bluetooth proximity marketing part of the system (a proximity marketing or content distribution system or assembly) helps to direct the flow of traffic of the passing-by crowd towards the premises or the enterprises while the communication (e.g., voice chat) enabling part of the system helps to prolong the duration of potential stay of the passing-by visitors at the premises or the enterprises. In essence, the integrated system helps to drive traffic of the potential customers towards the premises or the enterprises of the business owners and also to disseminate their marketing messages to the targeted users in the proximity while providing a communication service or channel typically without charge to the general users" - could be utilized in place of Rozga.
- Pub. No.: US 2009/0017913 [0011] note "broadcasting of the verification, a measure is awarded based on the verification. A measure may be a location control measure of a multiplayer game. A location control measure may be based at least in part on a distance of the mobile communication facility from the geographic location at the time of the code transmission. A location control measure may be based at least in part on a criterion. A criterion may be a purchase at a geographic location, a visit duration at a geographic location by a player, a fee payment made by a player, a receipt of a sponsor code transmission, or some other criterion. A sponsor code may include a coupon code, proof-of-purchase code, or some other type of sponsor code. In embodiments, a measure may be a territory control measure of a multiplayer game"; [0030] note "provided an incentive upon receipt of the transmitted code. An incentive may be a coupon or some other incentive"; [0031]; [0162] note "a transaction may be a webpage view, an online advertisement conversion, an online transaction, an online survey completion, a visit to a geographic store location, a purchase at a geographic store location, a club enrollment, a credit card enrollment, a credit card purchase, a phone call, a text message, a viewing of television content, or some other transaction type"; [0168]-[0169] - could be utilized in place of Rozga.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIPEN M PATEL/Primary Examiner, Art Unit 3688